Citation Nr: 1201514	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  09-02 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease (DDD), lumbar spine with radiculopathy.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1983 to July 1986.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for degenerative disc disease, lumbar spine with radiculopathy, and assigned an initial 10 percent disability rating, effective November 29, 2007.  

Subsequently, the RO issued a rating decision in January 2009 increasing the disability rating to 20 percent, effective from November 29, 2007.  Because a rating higher than 20 percent is available, and because a claimant is presumed to be seeking the maximum available rating for a service-connected disability, the claim for a higher rating, as reflected on the title page, remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In July 2009, the Board remanded the matter to the RO for additional evidentiary development.  

In August 2010, following the Board's remand, the Veteran raised the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  This issue is presently in appellate status before the Board as a component of the initial rating claim on appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Following the last RO adjudication of this matter in a June 2011 supplemental statement of the case (SSOC), the Veteran submitted additional evidence (VA treatment records from August 2011 through October 2011) in support of his appeal.  Because he waived initial RO jurisdiction of this evidence, the Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. §§ 20.800; 20.1304.

In April 2011, the Veteran raised the issue of entitlement to a temporary total rating (100 percent) for service-connected disability, but the issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran what further action is required.


REMAND

The Board previously remanded the increased rating claim in July 2009 to attempt to obtain any available records from the Social Security Administration (SSA).  Upon remand, the Veteran wrote in August 2009 clarifying that he did not receive benefits from the SSA.  This was confirmed by the SSA in February 2010.  In light of this development, there was substantial compliance with the Board's July 2009 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008). 

Despite compliance with the prior remand, additional development is still required here.  Indeed, evidence subsequently added to the record, including a March 2011 VA treatment record, indicates that the Veteran had actually received Workers' Compensation disability benefits from the State of California, rather than SSA disability benefits.  However, he did not provide sufficient information to identify and locate the Workers' Compensation records, and the RO undertook no further efforts to obtain them.  "VA is not obligated to embark on an 'unguided safari' to seek all potentially relevant records."  Raugust v. Shinseki, 23 Vet. App. 475, 479 (2010) (citing Brokowski v. Shinseki, 23 Vet. App. 79, 89 (2009)).  However, the Workers' Compensation records are potentially pertinent in this matter.  Therefore, all necessary attempts must be made to attempt to obtain them.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1); see Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (clarifying that VA's duty to assist applies only to records relevant to a Veteran's present claim). 

Moreover, the record on appeal shows that there are further VA treatment records existing that should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1. The RO should send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment by any private (non-VA) health care providers who may have additional records pertinent to his claims.   

The letter should also requested that the Veteran provide a proper Authorization and Consent to Release Information Form (VA Form 21-4142) sufficiently identifying any and all Workers' Compensation claims he has submitted to any state or local agency.

2.  After the Veteran has provided all necessary releases, the RO should make as many attempts as necessary to obtain all identified records not already associated with the claims file.  

The RO should also obtain all of the Veteran's outstanding VA treatment records since May 2011.  

All records obtained must be associated with the claims file.  Further, all attempts to procure any identified records must be documented in the claims file.  If any records cannot be obtained, a notation to that effect should be inserted in the claims file.  The Veteran is to be notified of any unsuccessful efforts in order to allow him the opportunity to obtain and submit those records for VA review.

3.  After completing all requested action, and any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claims in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and affords them the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


